Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 3, 2019

                                        No. 04-18-00802-CR

                                       Kenton Lance LIGHT,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 6330
                        Honorable N. Keith Williams, Judge Presiding


                                           ORDER
         The clerk’s record was originally due on January 31, 2019. On February 22, 2019, the
Clerk of this Court notified the trial court clerk, Jan Davis, that she is the clerk responsible for
timely filing the clerk’s record in this appeal and that the clerk’s record is late. The Clerk of this
Court explained that if the clerk’s record had not been filed because (1) the appellant had failed
to pay or make arrangements to pay the clerk’s fee, or (2) the appellant was not entitled to appeal
without paying the fee, the trial court clerk must file a notification of late record stating such fact
within ten days. Otherwise, the Clerk of this Court informed the trial court clerk that she must
file the clerk’s record within thirty days.

       On April 1, 2019, the trial court clerk filed a notification of late clerk’s record, requesting
an extension and stating the clerk’s record will be completed by April 9, 2019. We grant the
extension and ORDER the trial court clerk to file the clerk’s record no later than April 9, 2019.
No further extensions will be granted absent extenuating circumstances.




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court